DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 11/11/2021 have been fully considered but they are not persuasive. 
In pertinent part, Applicant argues:  “Davami is silent on obtaining "first specific eye landmarks”
Examiner notes that Smyth is cited to teach these claim features.
Applicant further argues:  “Though Smyth mentions "the internal structure for stereo mapped features such as the pupil centroid, iris cusps, and the retinal capillary network junction points", Smyth actually refers to features of eye structures (pupil centroid, iris cusps, and the retinal capillary network junction points) extracted by using a model of the eye based on pupil image reconstruction.”
Examiner notes that the claims do not define “eye landmarks” to the exclusion of the examples of eye structures and optical characteristics provided in the prior art
Applicant argues:  “though the Examiner interpreted "a common template" in Smyth as "a first eye model'', Smyth actually describes "common template centered on the pupil where the template in one embodiment may be established in calibration”
Examiner notes that the claims do not define an aye model.  Smyth provides an example of constructing an aye model.
Applicant argues:  “Smyth is silent on "identifying a first eye pose of the first eye of the wearer based on the first eye model and the first specific eye landmarks" as recited in claim 1.”
Examiner disagrees.  Smyth states:  “Of course the invention may be incorporated in various designs. A basic design would be to estimate sight direction.”  Column 6. lines 63-64.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180157045 to Davami (“Davami“) in view of US 8824779 to Smyth (“Smyth”).
Regarding Claim 1:  “An eye tracking method, adapted to a head-mounted display (HMD) with a first camera and a second camera, comprising:  (“a wearable HMD may include … two eye-facing cameras for obtaining eye movement and gaze direction of the left and right eyes of the wearer.”  Davami, Paragraph 22.)
capturing, by the first camera, a first eye image of a first eye of a wearer of the HMD; … capturing, by the second camera, a second eye image of the first eye of the wearer;  (“a left eye-facing camera can capture video images of the wearer's left eye, and a right eye-facing camera can capture video images of the wearer's right eye. … The left and right video images can be combined to produce or generate stereoscopic video images of the wearer's eyes.”  Davami, Paragraph 22.)
constructing a first eye model of the first eye based on the first eye image and the second eye image;  (“The left and right video images can be combined to produce or generate stereoscopic video images of the wearer's eyes.”  This provides a 3D model of each eye.  Davami, Paragraph 22.)
capturing, by the first camera, a first specific eye image of the first eye of the wearer;  (“the above technique can be applied to tracking just one eye of the wearer of the HMD.”  Davami, Paragraph 24.  Also note an 
Davami does not teach “obtaining a plurality of first specific eye landmarks in the first specific eye image; and identifying a first eye pose of the first eye of the wearer based on the first eye model and the first specific eye landmarks.”  Davami also does not explicitly teach that the eye model is based on specific eye landmarks, however it is well established that optical tracking is based on detecting and matching the particular image characteristics (landmarks) of the object.  
Smyth teaches the above claim features in the context of eye tracking on an HMD display device:  “the internal structure for stereo mapped features such as the pupil centroid, iris cusps, and the retinal capillary network junction points; the visual axes are computed from such to determine the line of sight, by using a model of the eye based on pupil image reconstruction. … locating the internal structure of the eye by mapping the image features for the various images to a common template [model] centered on the pupil  … Following parameterization of the corneal surface, the invention in one embodiment computes the three dimensional spatial locations of the matched template features from the stereo images of the eye,”   Smyth, Column 6, lines 4-41.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings 
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
“wherein the step of constructing the first eye model of the first eye based on the first eye image and the second eye image comprising: … inputting the first eye image to a 2D eye landmark detection model, wherein the 2D eye landmark detection model outputs a first tensor in response to the first eye image, and the first tensor indicates a 2D position of each of a plurality of first landmarks in the first eye image;  (Note that prior art first obtains 2D images of each eye: “a left eye-facing camera can capture video images of the wearer's left eye, and a right eye-facing camera can capture video images of the wearer's right eye.”  Davami, Paragraph 22, also see Smyth, Column 3, lines 64-66.  Smyth teaches further details on processing each eye image:  “In the first step, the gaze direction is approximated by triangulation of the distribution of glint points [detected landmarks] about the image apparent 
inputting the second eye image to the 2D eye landmark detection model, wherein the 2D eye landmark detection model outputs a second tensor in response to the second eye image, the second tensor indicates a 2D position of each of a plurality of second landmarks in the second eye image, wherein the second landmarks one-to-one corresponds to the first landmarks; and  (Note that prior art first obtains 2D images of each eye: “a left eye-facing camera can capture video images of the wearer's left eye, and a right eye-facing camera can capture video images of the wearer's right eye.”  Davami, Paragraph 22, also see Smyth, Column 3, lines 64-66.  Smyth teaches further details on processing each eye image:  “In the first step, the gaze direction is approximated by triangulation of the distribution of glint points [detected landmarks] about the image apparent pupil centroid [detected landmark];” Smyth, Column 5, lines 60-64.  See statement of motivation above.)
obtaining a 3D position of each of a plurality of first eye landmarks of the first eye of the wearer based on the first landmarks, the second landmarks, and a plurality of camera geometry parameters of the first camera and the second camera, and accordingly constructing the first eye model of the first eye.”  (“Finally, in the most accurate step, the principal and orthogonal optical axes of the eye are computed from the spatial locations of the internal structure for stereo [3D] mapped features [landmarks] such as the pupil centroid, iris cusps, and the retinal capillary network junction points; the visual 
Regarding Claim 2:  “The method according to claim 1, wherein the first eye image and the second eye image are captured before the wearer wears the HMD.”  (“locating the internal structure of the eye by mapping the image features for the various images to a common template centered on the pupil where the template in one embodiment may be established in calibration,” and thus at any time before or during the time the user wears the HMD.  Smyth, Column 6, lines 31-41.  The wearer does not need to wear the HMD for the modeling to be performed, because “cameras may be mounted in fixed locations in the workspace separate from the user, or the sources and cameras may be head-mounted on the user, as several possible combinations.”  Smyth, Column 7, lines 2-5.)
Regarding Claim 3:  “The method according to claim 1, wherein the first specific eye image is captured after the wearer wears the HMD.”  (Note that the method can be performed if the user wears the cameras or not:  “cameras may be mounted in fixed locations in the workspace separate from the user, or the sources and cameras may be head-mounted on the user, as several possible combinations.”  Smyth, Column 7, lines 2-5.)
Regarding Claim 5:  “The method according to claim 1, wherein the step of obtaining the first specific eye landmarks in the first specific eye image comprising: … inputting the first specific eye image to the 2D eye landmark detection model, wherein the 2D eye landmark detection model outputs a first specific tensor in response to the first specific eye image, and the first specific tensor indicates a 2D position of each of the first specific eye landmarks in the first specific eye image.”  (“the gaze direction is approximated by triangulation of the distribution of glint points about the image apparent pupil centroid” with respect to a 2D image.  Smyth, Column 5, lines 60-62.  “The invention uses a unique method for locating the internal structure of the eye by mapping the image features for the various images to a common template, which may be computed “from the stereo images of the eye” Smyth, Column 6, lines 31-41.  See statement of motivation in Claim 1.)
Regarding Claim 6:  “The method according to claim 1, wherein the first specific eye landmarks in the first specific eye image are 2D eye landmarks.”  (“the gaze direction is approximated by triangulation of the distribution of glint points about the image apparent pupil centroid” with respect to a 2D image.  Smyth, Column 5, lines 60-62.  See statement of motivation in Claim 1.)
Regarding Claim 7:  “The method according to claim 1, wherein the step of identifying the first eye pose of the first eye of the wearer based on the first eye model and the first specific eye landmarks comprising: 
retrieving a 3D position of each of the first specific eye landmarks by using a Project N points (PNP) algorithm based on the first eye model and the first specific eye landmarks; and  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, PNP algorithm embodies a motion stereo algorithm for generating a 3D position of image features from 2D images taken at multiple points.  See Specification, 
identifying the first eye pose based on the 3D position of each of the first specific eye landmarks.”  (“The invention uses a unique method for locating the internal structure of the eye by mapping the image features for the various images to a common template,” which may be computed “from the stereo images of the eye … the three dimensional spatial locations of the matched template features from the stereo images of the eye, by” Smyth, Column 6, lines 31-41.  See statement of motivation in Claim 1.)
Regarding Claim 8:  “The method according to claim 1, further comprising: … capturing, by the first camera, a third eye image of a second eye of the wearer of the HMD; … capturing, by the second camera, a fourth eye image of the second eye of the wearer, wherein the third eye image and the fourth eye image are captured before the wearer wears the HMD; … constructing a second eye model of the second eye based on the third eye image and the fourth eye image; … capturing, by the second camera, a second specific eye image of the second eye of the wearer, wherein the second specific eye image is captured after the wearer wears the HMD; … obtaining a plurality of second specific eye landmarks in the second specific eye image; …  and identifying a second eye pose of the second eye of the wearer based on the second eye model and the second specific eye landmarks.
Regarding Claim 9:  “The method according to claim 1, wherein the first camera and the second camera are eye cameras inside of the HMD, the first camera is used for capturing eye images of the first eye, and the second camera is used for capturing eye images of the second eye.”  (“a left eye-facing camera can capture video images of the wearer's left eye, and a right eye-facing camera can capture video images of the wearer's right eye. … The left and right video images can be combined to produce or generate stereoscopic video images of the wearer's eyes.”  Davami, Paragraph 22.)
Claim 10 is rejected for reasons stated for Claims 1, 2, 3, and because prior art teaches the features 
“wherein the first camera and the second camera are front cameras of the HMD … capturing, by the third camera, a first specific eye image of the first eye of the wearer”  (The wearer does not need to wear the HMD for the modeling to be performed, because “cameras may be mounted in fixed locations in the workspace separate from the user, or the sources and cameras may be head-mounted on the user, as several possible combinations.”  Smyth, Column 7, lines 2-5.  Thus any qualifying cameras and locations can be used to do the stereo and “specific” imaging in performance of the prior art method, such as forward or eye-facing cameras of the HMD.  See statement of motivation in Claim 1.)
Claim 11, “A head-mounted display (HMD),” is rejected for reasons stated for Claim 1 and because prior art teaches:  “a first camera; a second camera; a storage circuit, storing a plurality of modules; and a processor, coupled to the first camera, the second camera, and the storage circuit, and accessing the modules to perform following steps:”  (“a forward-facing video camera; an eye-tracking device; a processor; and memory storing instructions that, when executed by the processor, cause the HMD to carry out operations including …” where the eye tracking device can comprise “left and right eye-facing video cameras of and attached to the HMD;”  Davani, Paragraphs 4 and 6.)
Claims 12-13, 15-19 are rejected for reasons stated for Claims 2-3, 5-9 respectively in view of the Claim 11 rejection. 
Claim 20, “A non-transitory computer readable storage medium, recording an executable computer program to be loaded by a head-mounted display (HMD) comprising a first camera and a second camera to execute steps of: …,” is rejected for reasons stated for Claim 1, and because prior art teaches:  “memory storing instructions that, when executed by the processor, cause the HMD to carry out operations including …”  Davani, Paragraphs 4 and 6.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.